—In a proceeding pursuant to Election Law article 16, inter alia, to invalidate a petition designating Alec Brook-Krasny as a candidate in a primary election to be held on September 12, 2000, for the nomination of the Democratic Party as its candidate for the public office of Member of the New York State Assembly for the 46th Assembly District, and a separate proceeding pursuant to Election Law article 16, inter alia, to validate the designating petition, Alec Brook-Krasny appeals, as limited by his brief, from so much of a final order of the Supreme Court, Kings County (Reichbach, J.), dated August 17, 2000, as, after a hearing, in effect, invalidated the designating petition as to him, and denied the proceeding to validate it as to him.
Ordered that the final order is affirmed insofar as appealed from, without costs or disbursements, for reasons stated by Justice Reichbach at the Supreme Court. O’Brien, J. P., Santucci, Altman and Friedmann, JJ., concur.